Title: From George Washington to the Committee of Public Safety of the French Republic, 28 May 1794
From: Washington, George
To: Committee of Public Safety of the French Republic


               
                 
                  [Philadelphia, 28 May 1794]
               
               To the Representatives of the French people, members of the Committee of
                     public Safety of the French Republic, the great and good Friend and Ally of the
                     United States.
               It has appeared expedient to grant to Gouverneur Morris, our Minister plenipotentiary near the french Republic, permission to return to the United States. He is accordingly charged to take his leave of the Committee of public safety, in a manner, most suitable to the respect and friendship which the United States bear to your Government. With a full persuasion, that in performing this service, he will renew the assurances of our solicitude for the happiness of your Republic; I pray God, to preserve the French Republic in his holy keeping. Written at Philadelphia this twenty eighth day of May 1794.
               
                  Go: WashingtonBy the President of the United States of America
                  Edm: Randolph Secretary of State.
               
            